Murray, C. J.,
delivered the opinion of the Court—Burnett, J., and Terry, J., concurring.
On the trial of this cause in the Court below, no sufficient predicate was laid for the introduction of certified copies of the original grant and other documents, and the evidence being only secondary, was properly rejected.
The Courts of this State are not bound to take official notice of the rules adopted for the regulation of the various departments of the federal government, or those established by the Board of Land Commissioners or Surveyor-General of the United States for California. If these officers have adopted a rule, refusing to allow original papers to be taken from the the files, that fact should have been shown by affidavit, before evidence of their contents could be admitted.
Judgment affirmed.